*1317In an action, inter alia, to recover damages for fraud and violations of General Business Law §§ 349 and 350, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Cozzens, Jr., J.), entered April 1, 2010, which granted those branches of the respective motions of the defendant M.L. Moskowitz & Co., Inc., doing business as Equity Now, and the defendants Option One Mortgage Corporation and U.S. Bank National Association, as trustee for the Structured Asset Investment Loan Trust, 2005-5, which were for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the order is affirmed, with one bill of costs payable to the defendants appearing separately and filing separate briefs.
Contrary to the plaintiffs’ contention, the Supreme Court properly granted the defendants’ respective motions for summary judgment dismissing the complaint insofar as asserted against each of them. In response to the defendants’ respective prima facie showings of their entitlement to judgment as a matter of law, the plaintiffs failed to demonstrate the existence of a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The plaintiffs made only conclusory allegations that they justifiably relied on the defendants’ alleged misrepresentations or that they were injured by any such alleged misrepresentations, deceptive business practices, or false advertising.
The plaintiffs’ remaining contentions lack merit. Skelos, J.E, Dickerson, Hall and Sgroi, JJ., concur.